DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zel et al. (US 2005/0064369).
Regarding claims 1 and 3-5:  Zel et al. (US ‘369) discloses dental restorations [abstract], wherein Example 1 [Ex. 1; 0033-0037] contains basic veneering material A and 20-40 wt% of opal glass frits [Ex. 1; 0033-0037].  Zel et al. (US ‘369) discloses the veneering material A is a porcelain ceramic material containing about 22 vol% leucite [0031-0033; Table 1], and the opal glass frits are synthetic opals [0034-0037; Table 2].
Regarding claims 6-9:  Zel et al. (US ‘369) discloses veneering material A was prepared from SiO2 (silica) [0031-0033; Table 1] and contains a leucite phase (potassium aluminosilicate) [0033].
Note: claims 8-9 further defines species of the organic-inorganic hybrid material recited in claim 5.  However, as claimed, such species only further define the genus of the optional organic-inorganic hybrid material (i.e. claims 5 and 8-9 do not require the dental material to comprise the organic-inorganic hybrid material).

Claim(s) 11 and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zel et al. (US 2005/0064369).
Regarding claims 11 and 13-15:  Zel et al. (US ‘369) discloses methods of preparing dental restorations [abstract], wherein Example 1 [Ex. 1; 0033-0037] combines basic veneering material A and 20-40 wt% of opal glass frits [Ex. 1; 0033-0037].  Zel et al. (US ‘369) discloses the veneering material A is a porcelain ceramic material containing about 22 vol% leucite [0031-0033; Table 1], and the opal glass frits are synthetic opals [0034-0037; Table 2].
Regarding claims 16 -19:  Zel et al. (US ‘369) discloses veneering material A was prepared from SiO2 (silica) [0031-0033; Table 1] and contains a leucite phase (potassium aluminosilicate) [0033].
Note: claims 18-19 further defines species of the organic-inorganic hybrid material recited in claim 15.  However, as claimed, such species only further define the genus of the optional organic-inorganic hybrid material (i.e. claims 15 and 18-19 do not require the dental material to comprise the organic-inorganic hybrid material).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDougald et al. (US 2004/0245663) in view of Shirman et al. (WO 2018/031821).
Regarding claims 1, 4-5 and 8-10:  MacDougald et al. (US ‘663) discloses dental restoratives, such as crowns [abstract; 0041], wherein Example 3 [Ex. 3; 0045] contains 11 g of ceramic powder and 6 g of a polymer mixture of 5 parts silicone gum and 1 part silicone oil [Ex. 3; 0045]. 
MacDougald et al. (US ‘663) does not disclose an inverse opal.  However, Shirman et al. (WO ‘821) dental materials, such as crowns, containing inverse opals [abstract; 0117].  MacDougald et al. (US ‘663) and Shirman et al. (WO ‘821) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of dental materials (ex. crowns).  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined inverse opals, as taught by Shirman et al. (WO ‘821) in the invention of MacDougald et al. (US ‘663), and would have been motivated to do so since Shirman et al. (WO ‘821) suggests inverse opals can be used to enhance or suppress the interactions of materials infiltrated within the photonic structure with light, thereby achieving the aesthetics of natural teeth [0056-0057]. 
Note: claims 8-9 further defines species of the organic-inorganic hybrid material recited in claim 5.  However, as claimed, such species only further define the genus of the optional organic-inorganic hybrid material (i.e. claims 5 and 8-9 do not require the dental material to comprise the organic-inorganic hybrid material).

Claim(s) 11, 14-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDougald et al. (US 2004/0245663) in view of Shirman et al. (WO 2018/031821).
Regarding claims 11, 14-15 and 18-20:  MacDougald et al. (US ‘663) discloses methods of preparing dental restoratives, such as crowns [abstract; 0041], wherein Example 3 [Ex. 3; 0045] mixes 11 g of ceramic powder with 6 g of a polymer mixture containing 5 parts silicone gum and 1 part silicone oil [Ex. 3; 0045]. 
MacDougald et al. (US ‘663) does not disclose an inverse opal.  However, Shirman et al. (WO ‘821) dental materials, such as crowns, containing inverse opals [abstract; 0117].  MacDougald et al. (US ‘663) and Shirman et al. (WO ‘821) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of dental materials (ex. crowns).  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined inverse opals, as taught by Shirman et al. (WO ‘821) in the invention of MacDougald et al. (US ‘663), and would have been motivated to do so since Shirman et al. (WO ‘821) suggests inverse opals can be used to enhance or suppress the interactions of materials infiltrated within the photonic structure with light, thereby achieving the aesthetics of natural teeth [0056-0057]. 
Note: claims 18-19 further defines species of the organic-inorganic hybrid material recited in claim 15.  However, as claimed, such species only further define the genus of the optional organic-inorganic hybrid material (i.e. claims 15 and 18-19 do not require the dental material to comprise the organic-inorganic hybrid material).

Claim(s) 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDougald et al. (US 2004/0245663) in view of Shirman et al. (WO 2018/031821).
Regarding claims 21-30:  MacDougald et al. (US ‘663) discloses dental restoratives, such as crowns [abstract; 0041], wherein Example 3 [Ex. 3; 0045] contains 11 g of ceramic powder and 6 g of a polymer mixture of 5 parts silicone gum and 1 part silicone oil [Ex. 3; 0045]. 
MacDougald et al. (US ‘663) does not disclose an inverse opal.  However, Shirman et al. (WO ‘821) dental materials, such as crowns, containing inverse opals [abstract; 0117] in an amount of about 0.05% to about 10% by weight [0065] {thereby affording Ex. 3 containing about 58-61 wt% ceramic and about 0.05-10 wt% inverse opals}.  MacDougald et al. (US ‘663) and Shirman et al. (WO ‘821) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of dental materials (ex. crowns).  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined about 0.05% to about 10% by weight inverse opals, as taught by Shirman et al. (WO ‘821) in the invention of MacDougald et al. (US ‘663), and would have been motivated to do so since Shirman et al. (WO ‘821) suggests inverse opals can be used to enhance or suppress the interactions of materials infiltrated within the photonic structure with light, thereby achieving the aesthetics of natural teeth [0056-0057]. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Shirman et al. (WO 2018/031821) was relied on for disclosing dental materials, such as crowns, containing inverse opals [abstract; 0117].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767